EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael McKee on May 11, 2022.

The application has been amended as follows: 
	IN THE CLAIMS:

	Cancel Claim 19.

	Cancel Claim 31.

	Cancel Claim 32.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Somerville-Roberts et al, EP 3,101,102, discloses a laundry detergent composition comprising a liquid phase and 0.5-15% by weight of a solid cellulosic polymer (see abstract and paragraph 8).  It is further taught by Somerville-Roberts et al that the composition further contains 5-40% by weight of an alcohol (see paragraph 8), 0.5-50% by weight of water (see paragraph 8), 10-30% by weight of a linear alkylbenzene sulphonate anionic surfactant (see paragraph 8), and 0-25% by weight of a nonionic surfactant (see paragraph 8).  Specifically, note Examples A-C in Table 1.  However, patentee differs from applicant in that Somerville-Roberts et al does not teach or suggest in general a unit dose composition containing 5-15% by weight of water, 5-7.5% by weight of a rheology control agent chosen from butyl cellosolve, butyl carbitol, and combinations thereof, and 55-85% by weight of the specific surfactant system required by applicant in the instant claims.
	Accordingly, the claims viewed as a whole would not have been obvious to one of ordinary skill in the art at the time of the invention after viewing the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
May 13, 2022